Citation Nr: 0606442	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  95-24 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $2,802.00. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik


INTRODUCTION

The veteran had 12 years of active military service ending 
with his discharge in April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision by the 
Committee on Waivers and Compromises (The Committee) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a local RO hearing in July 1993.  The veteran testified at 
Board hearings in July 1997 and May 2003.  The issue on 
appeal was originally before the Board in January 2004, when 
it was remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  The record contains no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of an overpayment of VA benefits in the amount 
of $2,802.00.

2.  Recovery of the $2,802.00 overpayment from the veteran 
would not be against equity and good conscience.


CONCLUSION OF LAW

The requirements for a waiver of recovery of an overpayment 
of VA compensation benefits in the amount of $2,802.00 have 
not been met.  38 U.S.C.A. § 5302 (West Supp. 2005); 38 
C.F.R. §§ 1.962, 1.965 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West.  
2002), became effective.  This liberalizing legislation 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Regulations implementing the VCAA have 
also been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  
3.326(a) (2003); see also 66 Fed. Reg. 45,620-32 (Aug. 29,  
2001).  However, the U. S. Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notification procedures 
do not apply in waiver cases.  See Barger v. Principi, 16  
Vet. App. 132, 138 (2002).  The Court noted that the statute 
at issue in such cases was found in chapter 53 of title 38 of  
the U.S. Code, and that the provisions of the VCAA were 
relevant to a different chapter of title 38.  Therefore, the 
VCAA is not for application in this matter.

Nevertheless, in this case, the veteran was informed of the 
evidence needed to substantiate his claim by means of a 
letter by the RO dated in January 2004, as well as the 
statement of the case and supplemental statements of the 
case.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.   
The Board notes that there does not appear to be any 
outstanding records that are relevant to this appeal, as the 
RO obtained all necessary records identified by the veteran 
and representative.  The RO also initiated a search of the 
Philadelphia RO in an attempt to obtain evidence which the 
veteran alleged might have been sent there by mistake.  The 
veteran has testified at a RO hearing as well as at two Board 
hearings in support of his claim.  Accordingly, the  Board 
finds that no further action is necessary in this regard.  



Criteria

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

A grant or denial of a waiver presupposes the propriety of 
the creation of the indebtedness in the first instance.  See 
Donovan v. West, 11 Vet. App. 481 (1998).  In the current 
case, the Board notes that the creation of the underlying 
debt was determined to have been properly created in a Board 
decision dated in January 2004.

Factual Background

In correspondence from the RO dated in February 1982, the 
veteran was informed that he was to receive an amended award 
retroactive back to October 1981 which included additional 
benefits for the veteran's spouse and children.  The award 
letter included the notation that any change in the number or 
status of the veteran's beneficiaries must be promptly 
reported to VA.  In May 1982, the veteran received notice of 
an amended award effective January 1, 1983 which included 
additional benefits for the veteran's spouse.  The veteran 
was again informed that he had to promptly report to VA any 
change in the number or status of his dependents.

In December 1992, the RO notified the veteran that it 
intended to reduce his compensation based on payments for his 
spouse and son.  The RO requested the veteran's spouse's 
Social Security number and also notified the veteran that he 
needed to inform VA if he was still married or in the 
alternative to inform VA when and where his marriage ended.

In February 1993, the RO reduced the veteran's compensation 
based on additional allowance for his spouse.  The RO noted 
that the veteran failed to respond to a request for 
information pertaining to his marriage.  

In February 1993, the veteran submitted a Declaration of 
Status of Dependents indicating that he was divorced in 1986.  
He alleged that VA was informed of the divorce in 1986.

In May 1993, the veteran submitted a certified copy of his 
divorce which was finalized in January 1984.

The veteran testified at a local RO hearing in July 1993 that 
he was divorced in 1984.  He alleged that he informed VA of 
the divorce in 1985 and 1986.  At the time of the July 1993 
RO hearing, the veteran submitted a photocopy of 
correspondence dated January 5, 1985 which indicated that the 
veteran was requesting VA to delete his spouse as a dependent 
as they had been divorced in 1984.

The veteran testified before a Member of the Board in July 
1997 that he was divorced in January or February of 1984 and 
that he thought he had the rest of the year to inform VA of 
the divorce.  He reported that he requested VA to put his son 
on as a dependent and to remove his ex-spouse in 1984.

An April 1998 Report of Contact indicates that a search of 
the vocation, rehabilitation and education folder of the 
veteran failed to evidence any indication of a dependency 
change prior to 1992.

A July 2000 Report of Contact indicates that a review of mail 
and other records at the Philadelphia RO failed to reveal any 
documents concerning the veteran.

On correspondence which was received from the veteran in July 
2000, he alleged that he was unemployed since 1994 and 
indicated the repayment of the overpayment would create 
financial hardship.  

The veteran testified before the undersigned in May 2003 that 
recovery of the overpayment by VA would constitute a 
hardship.  He also testified that he informed VA in 1984 of 
his divorce.  He reported that he sent the document to the VA 
regional office in Washington, D.C.  

Analysis

In February 1994, the Committee denied the veteran's request 
for waiver.  The Committee found no fraud, misrepresentation, 
or bad faith on the veteran's part, but concluded that the 
veteran had received erroneous benefits from 1984 to 1992 
when he was receiving additional compensation for a spouse to 
whom he was no longer married.  The Board agrees, that the 
overpayment did not result from fraud, misrepresentation or 
bad faith on the veteran's part, any of which would 
constitute a legal bar to granting the requested waiver.  See 
38 U.S.C.A. § 5302.  Therefore, recovery of indebtedness can 
be waived if it is shown that it would be against the 
principles of equity and good conscience to require the 
veteran to repay the debt to the government.  38 C.F.R. §§ 
1.963, 1.965. 

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship on 
collection on the debtor, (4) a defeat of the purpose of the 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
active of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to the 
creation of the debt constitutes fault. 

The Board finds that the veteran is solely at fault in the 
creation of this debt for his failure to promptly notify VA 
of his divorce which became final in January 1984.  The 
veteran's allegations and testimony as to having informed VA 
of his change in marital status sometime in 1984 has not been 
supported by any objective evidence of record.  The claims 
files are devoid of any communications of any type from the 
veteran which have been dated stamped as received by VA in 
1984.  The Board noted the veteran's allegations as to his 
alleged submissions and remanded the issue in August 1997 to 
try and verify them.  Subsequent searches have been conducted 
at the Philadelphia RO and through the veteran's vocational 
rehab file specifically to look for the alleged documents 
without success.  The Court has held that in the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the government's administrative processes.  
Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  The Court has also 
specifically held that a statement by a claimant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in VA operations.  Id.  The Board finds there is 
insufficient evidence to conclude that VA received 
notification of the veteran's divorce in 1984 or 1985 as 
alleged by the veteran.  

The Board finds that in balancing the faults between the 
debtor and the VA, all fault lies with the debtor.  VA 
informed the debtor of the requirement to promptly inform it 
of any change in the number of status of his dependents.  The 
veteran's representative has alleged that communications from 
VA confused the veteran contributing to creation of the debt.  
The Board has reviewed the communications in question and 
find them to be straightforward.  The notices sent to the 
veteran in February and May of 1982 specifically indicate 
that the veteran was receiving additional benefits for his 
spouse and child.  The letters include the language "Any 
change in the number or status or your dependents must be 
promptly reported to VA."  Furthermore, there is no evidence 
in the claims file indicating that the veteran has impaired 
mentation.  Information included in his vocational 
rehabilitation folder which includes the veteran's resume 
indicates that he has a Bachelor of Arts degree in business 
administration.  The Board does not find persuasive the 
veteran's argument that the notification he received was 
confusing.

The Board finds that to the extent the veteran was paid VA 
compensation to which he was not entitled under governing 
laws and regulations, he would be unjustly enriched.  

The Board must also consider whether undue hardship would 
result from recovery of the overpayment.  Undue hardship is 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  The 
Board finds there is no objective evidence of financial 
hardship other than the veteran and his representative 
allegations of the presence of this without any 
quantification.  In January 2004, the Board noted the 
veteran's allegations at the time of a May 2003 Central 
Office hearing that financial hardship would result if the 
overpayment in question were collected.  The Board remanded 
the issue on appeal in January 2004 in order that the veteran 
be afforded an opportunity to complete a Financial Status 
Report to document his allegations.  The RO sent the veteran 
the appropriate forms in February 2004 and May 2004.  To 
date, the veteran has not responded.  The most financial 
status report is dated in November 1993 showing that monthly 
income exceeds monthly expenses by approximately $200.00.  
There is more recent evidence showing that the veteran has 
been awarded Social Security benefits.  Based on the evidence 
currently of record, the Board cannot find that financial 
hardship would result from VA's collection of the overpayment 
in question.  Despite attempts by VA to obtain current 
financial information from the veteran, he has not 
cooperated.  Under the circumstances, the Board must reach a 
determination based on the record as it stands. 

The Board finds that collection of the overpayment of the 
debt in question would not defeat of the purpose of the 
existing benefit to the appellant as the benefit was solely 
for the aid and support of a spouse which the veteran did not 
have at the time of the overpayment.  Recovery of the 
overpayment will not result in any harm to the ex-spouse.  

There is no evidence of record indicating that the veteran 
changed positions to his detriment in reliance upon his 
erroneous receipt of the payments for his spouse.  The 
veteran has not alleged such fact pattern.  

The Board concludes that recovery of the overpayment in 
question would not be against the principles of equity and 
good conscience taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), and 
it would not be unfair to recover the assessed overpayment in 
the amount of $2,802.00.  Accordingly, the preponderance of 
the evidence is against the veteran's claim for a waiver of 
recovery.   


ORDER


The appeal is denied.  


	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


